Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended to overcome further 112 issues. 
The phrase “in fluidic communication” is unclear, vague, ambiguous does not provide for nor require any definitive structural nexus/connectivity between structures.
Claim 13 is redundant in view of claim 12 because claim 12 previously recites steps of moving the plunger. Any movement of the plunge is in some direction, directional.
The application has been amended as follows: 

In the claims:
Cancel non-elected claims 1-11. 
Cancel claim 13. 
Claim 12.  A method for collecting samples, comprising the steps of:
providing a housing having an opening;
providing an actuator fixedly secured within the opening;
providing an actuator arm attached to 

performing the following steps during the half cycle: 
(a) providing a plunger guide attached to 
(b) moving the plunger guide from a plunger guide retracted position to a plunger guide extended position as the actuator arm transitions to the extended position;
(c) providing a plunger attached to and directionally controlled by the plunger guide;
(d) moving the plunger from a plunger retracted position to a plunger extended position as the plunger guide transitions to the plunger guide extended position;
(e) providing the plunger engages and causes a compression of a pipette as the plunger transitions to the plunger extended position; 
(f) causing the compression of the pipette as the plunger transitions to the plunger extended position [and] with the pipette expelling air outwardly from the pipette through a pipette stem attached to 
performing the following steps for completing the full cycle:
(g) moving the plunger guide from the plunger guide extended position back to the plunger guide retracted position as the actuator arm transitions to the retracted position;
(h) moving the plunger from the plunger extended position back to the plunger retracted position as the plunger guide transitions to the plunger guide retracted position; and


Claim 14. The method of Claim 12 attached to 

In claims 15-18, delete the term “and” from the phrase “

 Claim 19. A method for collecting samples, comprising the steps of:
providing a housing having an opening;
providing an actuator fixedly secured within the opening;
providing an actuator arm attached to 
activating the actuator for activating the actuator arm to extend outwardly from the actuator and move from a retracted position to an extended position;
providing a plunger attached to 
moving the plunger from a plunger retracted position to a plunger extended position as the actuator arm transitions to the extended position; 
providing the plunger engages and causes a compression of a pipette as the plunger transitions to the plunger extended position;
attached to 
retracting the actuator arm from the extended position back to the retracted position;
moving the plunger from the plunger extended position back to the plunger retracted position as the actuator arm transitions to the retracted position; and 
releasing the compression on the pipette as the plunger transitions to the plunger retracted position and drawing in a first sample through the pipette stem and into the pipette.
Allowable Subject Matter
Claims 12 and 14-19 allowed.
The following is an examiner’s statement of reasons for allowance: the claims have been amended to over the prior 112 rejections. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798